ORDER

PER CURIAM.
Randy Horton, appellant, pleaded guilty to one count of assault in the second degree, in violation of § 565.060, RSMo 1994, and one count of armed criminal action, in violation of § 571.015, RSMo 1994. Horton was sentenced to a term of imprisonment of seven years and fifteen years respectively, to be served concurrently.
Horton filed a pro se Rule 24.035 motion alleging ineffective assistance of counsel wherein Horton claimed that his plea attorney told him that he would not be sentenced to more than seven years in the custody of the Department of Corrections. Horton’s motion was denied following an evidentiary hearing. Horton appeals.
This court holds that the denial of Horton’s Rule 24.035 motion was not error. Judgment is affirmed. Rule 84.16(b).